       Case 1:19-cv-05523-SDG Document 9-4 Filed 01/30/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

BERKELEY VENTURES II, LLC,

      Plaintiff,

vs.                                         CIVIL ACTION FILE NO.
                                               1:19-cv-05523-ODE
SIONIC MOBILE CORPORATION
and RONALD D. HERMAN,

      Defendants.


                                   INDEX

This index serves as a reference for the Attachments to Memorandum in

Support of Sionic Mobile Corporation’s Motion to Disqualify Busch, Slipakoff,

Mills & Slomka, LLC as Counsel of Record:

  • Exhibit A – Affidavit of Simon Jenner

  • Exhibit B – Affidavit of Ronald D. Herman




                                      1
       Case 1:19-cv-05523-SDG Document 9-4 Filed 01/30/20 Page 2 of 2




           CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify that on

January 30, 2020, I electronically filed Index for Memorandum in Support

of Sionic Mobile Corporation’s Motion to Disqualify Busch, Slipakoff,

Mills & Slomka, LLC with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to the following

attorneys of record:

                                  Bryan E. Busch
                                  Laura Mirmelli
                       Busch, Slipakoff, Mills & Slomka, LLC
                            Riverwood 100, 21st Floor
                             3350 Riverwood Parkway
                                 Atlanta, GA 30339


                                            /s/ Simon Jenner
                                            Georgia Bar No. 142588
                                            Attorney for Defendant
                                            Baker Jenner LLLP
                                            210 Interstate North Parkway, SE
                                            Suite 100
                                            Atlanta, GA 30339
                                            Telephone: (404) 400-5955
                                            E: simon.jenner@bakerjenner.com




                                        2
